Citation Nr: 0946560	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a November 2000 rating decision which assigned a 30 
percent disability rating for service-connected depression 
neurosis should be revised on the basis of clear and 
unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Clayte Binion, Private 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active military service from September 1951 
to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2008, the Board issued a decision finding that there 
was no CUE in a November 2000 rating decision.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2009 the Court issued 
an order granting the parties' Joint Motion for Remand (Joint 
Motion) to vacate the Board's decision and remand the case 
back to the Board for compliance with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran perfected an appeal from a November 1997 RO 
decision that granted service connection for depressive 
neurosis and assigned an initial noncompensable rating.  The 
rating was increased to 30 percent disability in a November 
2000 rating decision and 100 percent in a November 2005 
rating decision.  The Veteran withdrew his appeal in November 
2005 correspondence.  

2.  The November 2000 rating decision that assigned a 30 
percent evaluation for depressive neurosis was supported by 
the evidence of record; and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied, such that they involved 
undebatable error that would have led to a materially 
different outcome. 


CONCLUSIONS OF LAW

1.  The rating decision of November 2000 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2009).

2.  The November 2000 rating decision that assigned a 30 
percent evaluation for depressive neurosis did not contain 
clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating decision dated in November 1997, the RO granted 
service connection and assigned a non-compensable disability 
rating for depressive neurosis.  The Veteran submitted a 
notice of disagreement with regard to that decision.  A 
review of the record reveals that a non-compensable rating 
was assigned in November 1997 primarily because the Veteran 
failed to report to his scheduled VA examination.  The 
Veteran was finally examined in January 1998.  Subsequently, 
a statement of the case was issued in January 1999 which 
increased the Veteran's disability rating to 10 percent 
effective October 31, 1996, the date of the Veteran's 
original claim.  Thereafter, the Veteran perfected an appeal.  

The Veteran underwent a second VA examination in August 2000 
and by rating decision dated in November 2000, the RO 
increased the Veteran's disability rating from 10 percent to 
30 percent, effective October 17, 1997.  This rating was 
continued in supplemental statements of the case (SSOCs) 
dated in November 2000 and June 2001.  In a May 2002 
decision, the Board continued the Veteran's ratings of 10 
percent prior to October 17, 1997, and 30 percent from 
October 17, 1997.  

The Veteran appealed that decision to the Court.  In an 
August 2003 order, the Court vacated the May 2002 Board 
decision for further development and readjudication pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA).  
Consistent with this order, the Board remanded the case in 
August 2004 for compliance with the VCAA and ordered a new VA 
examination.  

The Veteran was afforded a third VA examination in December 
2004 which showed a significant worsening in his disability.  
An addendum to this examination dated in August 2005 
confirmed a worsening of the Veteran's psychiatric disorder.  
By rating decision dated in November 2005, the RO increased 
the Veteran's rating to 100 percent effective December 9, 
2004, the date of the Veteran's third VA examination.  

By correspondence dated in November 2005 the Veteran wrote 
that the RO's November 2005 decision, specifically "[t]he 
grant of 100 % for depressive neurosis from 12/09/04 totally 
satisfies all appeal issues at this time."   

In March 2006, the Veteran's representative pointed out that 
the effective date assigned in the November 2000 rating 
decision was incorrect and should be October 31, 1996.  
Subsequently, by rating decision dated in June 2006 the RO 
noted that the November 2000 rating decision contained a 
typographical error and that the Veteran's 30 percent 
disability rating should have been effective from October 31, 
1996, the date of his claim, rather than October 17, 1997.  
After review of the record, the RO assigned the specific date 
requested by the representative.  

In July 2006, the Veteran's representative submitted a 
statement disagreeing with the 30 percent rating assigned in 
the November 2000 rating decision and requested a 50 percent 
disability rating from January 14, 1998, the date of a 
private psychiatric examination report which described the 
Veteran's psychiatric disorder as "moderate" and assigned a 
Global Assessment Functioning (GAF) score of 55.  The 
representative further argued that his July 2006 statement 
was a notice of disagreement (NOD) as to the November 2000 
rating decision which he asserted was not final.  

A February 2007 Report of Contact detailed a discussion 
between RO personnel and the representative during which the 
representative agreed that the July 2006 statement was not an 
NOD, but would be considered a claim for increase. 


The Board notes that even if the July 2006 statement was 
construed as an NOD, it is untimely as to either the original 
November 1997 rating decision which granted service 
connection for depressive neurosis, the April 1998 rating 
decision which increased the Veteran's disability rating to 
10 percent, or the November 2000 rating decision which 
increased the disability rating for depressive neurosis to 30 
percent disabling.  As above, in November 2005 correspondence 
the Veteran specifically stated that the November 2005 rating 
decision "totally satisfies all appeal issues at this 
time."  The Veteran withdrew his appeal regarding an 
increased rating for his depressive neurosis, which stemmed 
from his initial claim in October 1996.  As per 38 C.F.R. 
§ 20.204(c), withdrawal of an appeal does not preclude filing 
a new NOD and, after a Statement of the Case is issued, a new 
Substantive Appeal as to any withdrawn issue.  However, the 
NOD must be timely as to the original rating decision, as if 
the appeal withdrawal had never been filed.  Here, the 
original rating decision is dated in November 1997 and 
subsequent rating decisions were issued in April 1998 and 
November 2000.  Even if the July 2006 statement from the 
Veteran's representative were considered to be an NOD, the 
July 2006 statement could not be considered a timely NOD as 
to either the November 1997, April 1998, or November 2000 
rating decisions because these decisions became final when 
the Veteran withdrew his appeal in November 2005.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.204(c), 20.302, 
20.1103.

The Joint Motion noted that the Board based its finding of 
finality of the November 2000 decision upon statements from 
the Veteran's representative and noted a lack of discussion 
of whether the representative's statement conceding finality 
of a claim (documented in the February 2007 Report of 
Contact) can function to cause a claim to become final, in 
the style of a waiver, even if such claim would otherwise not 
be final according to law.  As discussed above, it is not the 
representative's statement that "caused" the claim to be 
final; it was the Veteran's November 2005 withdrawal of his 
appeal.  
    
The Board points out that when a rating decision is final, 
only a request for a revision premised on CUE could result in 
the assignment of an earlier effective date.  A freestanding 
claim for an earlier effective date, once the appeal becomes 
final, attempts to vitiate the rule of finality.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

In an April 2007 statement, the representative presented 
specific argument that the claim is for CUE in the November 
2000 rating decision that assigned the 30 percent rating 
insofar as the RO failed to consider the significance of 
January 1998 and August 2000 psychiatric examinations and 
rejected conclusions of "moderate" mental impairment. 

In the May 2007 rating decision on appeal, the RO found that 
the Veteran was not entitled to a 50 percent evaluation for 
depression neurosis based on clear and unmistakable error 
(CUE).

Analysis

In the August 2009 Joint Motion for Remand the Veteran's 
representative asserted that the November 2000 rating 
decision is not final as the Veteran's appeal has been 
pending since he originally perfected an appeal of the 
November 1997 rating decision.  However, as above, the Board 
notes that the November 2000 rating decision became final 
when the Veteran withdrew his appeal in November 2005.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.204(c), 20.302, 
20.1103.  As such, the issue has been properly phrased as 
requiring CUE in order to reopen the final decision on 
November 2000.  

Turning to the merits of the case, the Veteran, through his 
representative, asserts CUE in the RO's assignment of a 30 
percent disability rating in November 2000.  Specifically, 
the Veteran's representative argues that because the 
Veteran's psychiatric disability was described as 
"moderate" in the January 1998 private report and because 
the RO was assigned a GAF score of 55 in that same report the 
RO should have assigned a 50 percent disability rating.    

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105.


In order for CUE to exist (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

There are two requirements to establish a CUE claim: 1) the 
alleged error must have been outcome determinative; and 2) 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the error.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

Turning to the proffered arguments, the Board notes that they 
essentially consist of a disagreement with the way VA 
interpreted the evidence of record.  The Veteran's 
representative argues that the RO did not record Axis I-V 
diagnoses or consider the GAF score assigned by a January 
1998 examination.  The Board has carefully reviewed the 
record and has been unable to find references to incorrect 
facts, or incorrect applications of the statutory and 
regulatory provisions that were in effect at the time of the 
decision in question.  First, while the Veteran was assigned 
a GAF score of 55, a relatively low score, in January 1998, 
the GAF score is not dispositive of the level of impairment 
cause by such illness.  Rather, it is considered in light of 
all of the evidence of record.  See Brambley v. Principi, 17 
Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 
14 (2001).

Also, while the Veteran's psychiatric disability was 
described as "moderate" in the January 1998 examination 
report, words such as "moderate" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" by VA examiners and other 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.  Therefore, the RO's failure 
in specifically discussing the "moderate" impairment and 
GAF score of 55 in the January 1998 examination report is not 
error as neither finding is dispositive of the level of 
psychological impairment.  The Board points out that the 
August 2000 VA examination included that examiner's 
characterization of the Veteran's depression as "major" but 
assigned a GAF score of 70.  

In conclusion, the Board finds that the Veteran has failed to 
demonstrate that there was an error of fact or law which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  The RO's decision was supportable based on 
the evidence of record at the time and no reversible error 
has been demonstrated.  In view of this, the Board concludes 
that there was no CUE in the challenged decisions.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, such notice is not required because the issue 
presented involves a claim for review of a prior final 
regional office decision on the basis of clear and 
unmistakable error (CUE).  See Parker v. Principi, 15 Vet. 
App. 407 (2002).


ORDER

CUE not having been show, the claim for revision or reversal 
of a November 2000 rating decision, in which the RO increased 
the rating for the service-connected depression neurosis to 
30 percent, is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


